Citation Nr: 1807945	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  08-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine spondylolisthesis.

2.  Entitlement to service connection for a lumbar spine disability other than spondylolisthesis, to include degenerative changes.  


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2009 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

This case has a long procedural history that has been previously summarized and will not be reiterated in full detail here.  However, of relevance, in June 2015, the Board denied service connection for a lumbar spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court issued a Memorandum Decision reversing the part of the Board's June 2015 decision that denied service connection for lumbar spine spondylolisthesis and vacating and remanding the remainder of the Board's decision for compliance with instructions provided in the Memorandum Decision.

The issue of entitlement to service connection for a lumbar spine disability other than spondylolisthesis, to include degenerative changes, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The current lumbar spine spondylolisthesis was incurred during active service.   


CONCLUSION OF LAW

The criteria for service connection for lumbar spine spondylolisthesis are met.  38 U.S.C. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the July 2017 Memorandum Decision referenced above, the Court primary relied on the September 2014 VA examination report to determine that service connection for lumbar spine spondylolisthesis is warranted.  


The September 2014 VA examiner diagnosed developmental spondylolisthesis, which he stated pre-existed enlistment into active service.  The examiner noted that the Veteran complained of back pain on several occasions during active service, and that it is very likely that the back condition was aggravated.  However, the examiner opined that the aggravation resolved, reasoning that the back pain went away upon leaving active service and noting that the Veteran worked as a baggage handler for fifteen years before his back condition "acted up."  Therefore, the examiner reasoned, there was no continuity of symptoms following service separation.  

In light of the Board's finding in its June 2015 decision that the presumption of soundness attached, the Court stated that the September 2014 VA examiner's report established in-service occurrence of spondylolisthesis.  Moreover, in light of the VA examiner's diagnosis of spondylolisthesis, the Court reasoned that a medical nexus between the current spondylolisthesis and the spondylolisthesis during active service was demonstrated by the evidence, as there was no change in the diagnosis and no evidence showing that the spondylolisthesis in service dissipated and that a post-service injury or incident caused a new bout of spondylolisthesis, if such a scenario is even possible.  The Court thus found that all three elements necessary to establish a claim for service connection for spondylolisthesis have been demonstrated by the evidence.    

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




							[CONTINUED ON NEXT PAGE]


ORDER

Service connection for lumbar spine spondylolisthesis is granted.  


REMAND

In addition to his spondylolisthesis, the Veteran has other lumbar spine diagnoses of record.  For instance, the September 2014 VA examiner noted that arthritis was documented on imaging studies, having conducted an x-ray study which showed partial sacralization of L5 with grade 1-2 anterolisthesis of L5 on S1 with associated bilateral pars defects, facet hypertrophy and endplate changes, as well as interval slight narrowing of the L4/L5 disc space.  In addition, a June 2017 x-ray study revealed stable grade 1-2 anterolisthesis of L5 on S1 with moderate to severe degenerative changes (including hypertrophic changes of the posterior elements L3-4 through L5-S1), and multilevel degenerative disc disease with mild neural foraminal stenosis of L2-3 and L4-5.  

The September 2014 VA examiner did not address these other lumbar spine conditions in his nexus opinion, nor is there any other nexus opinion regarding these conditions of record.  Therefore, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran's lumbar spine disabilities other than spondylolisthesis, including but not limited to those noted above, are etiologically related to active service or were caused or aggravated by his spondylolisthesis.  

Further, as noted in the Board's June 2015 decision, the Veteran contends that he first injured his back while performing exercises during basic training, and that it continued to bother him during active service, particularly when he was stationed in Thailand performing his job as a machine operator.  He contends that he sought treatment on several occasions and was given therapy and heat packs.  Eventually, he states that his Military Occupational Specialty (MOS) was changed due to his back problems.  While it appears that the Veteran's complete service treatment 

records are associated with the claims file, it does not appear that his military personnel records have been requested.  Therefore, remand is also necessary to associate the Veteran's military personnel records (201 file) with the claims folder to attempt to corroborate his statements regarding his back problems in service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel (201) file and associate it with his VA claims file.

2.  When the above development has been completed, afford the Veteran an opportunity to attend a VA examination with the appropriate specialist addressing the nature and etiology of any and all current lumbar spine disorders other than spondylolisthesis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify all current lumbar spine disabilities other than spondylolisthesis.

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current lumbar spine disability or disabilities other than spondylolisthesis were incurred during or caused by active service?  The examiner should address the service treatment records documenting symptoms of back pain in articulating his/her opinion, as well as any military personnel records which show modification of duties due to back problems or otherwise indicate ongoing back problems, if found.

c.  If and only if the answer to the above question is negative, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's lumbar spine disability or disabilities have been caused or aggravated (permanently worsened in severity) by his service-connected lumbar spine spondylolisthesis.            

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

If the examining physician opines that the lumbar spine disability or disabilities were aggravated (permanently worsened in severity) by his spondylolisthesis, the examiner should attempt to identify the baseline level of severity of the claimed disabilities before the onset of aggravation.        
  



All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  When the above development has been completed, the claim of entitlement to service connection for a lumbar spine disability other than spondylolisthesis should again be reviewed.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Department of Veterans Affairs


